UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007. oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 001-32265 AMERICAN CAMPUS COMMUNITIES, INC. (Exact name of registrant as specified in its charter) Maryland 76-0753089 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 805 Las Cimas Parkway, Suite 400 Austin, TX (Address of Principal Executive Offices) 78746 (Zip Code) (512) 732-1000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 27,275,491 shares of American Campus Communities,Inc.'s common stock with a par value of $0.01 per share outstanding as of the close of business on November 5, 2007. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS PAGE NO. PART I. Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 1 Consolidated Statements of Operations for the three and nine months ended September30, 2007 and 2006 (all unaudited). 2 Consolidated Statements of Comprehensive Loss for the nine months ended September30, 2007 and 2006 (all unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007and 2006 (all unaudited) 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 19 Item 3. Quantitative and Qualitative Disclosure about Market Risk 38 Item 4. Controls and Procedures 38 PART II. Item 6. Exhibits 39 SIGNATURES 40 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) September 30, 2007 December 31, 2006 (Unaudited) Assets Investments in real estate: Owned properties, net $ 903,349 $ 694,197 On-campus participating properties, net 73,896 76,688 Investments in real estate, net 977,245 770,885 Cash and cash equivalents 10,852 79,107 Restricted cash 14,025 11,260 Student contracts receivable, net 4,316 3,129 Other assets 25,979 20,000 Total assets $ 1,032,417 $ 884,381 Liabilities and stockholders’ equity Liabilities: Secured debt $ 543,685 $ 432,294 Unsecured revolving credit facility 47,900 - Accounts payable and accrued expenses 14,424 13,616 Other liabilities 45,354 29,436 Total liabilities 651,363 475,346 Minority interests 31,648 39,561 Commitments and contingencies (Note 11) Stockholders’ equity: Common shares, $.01 par value, 800,000,000 shares authorized, 23,587,499 and 22,903,073 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 236 229 Additional paid in capital 394,883 382,367 Accumulated earnings and distributions (45,056 ) (13,533 ) Accumulated other comprehensive (loss) income (657 ) 411 Total stockholders’ equity 349,406 369,474 Total liabilities and stockholders’ equity $ 1,032,417 $ 884,381 See accompanying notes to consolidated financial statements 1 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues: Owned off-campus properties $ 30,045 $ 24,340 $ 85,197 $ 64,687 On-campus participating properties 4,083 3,971 14,160 13,450 Third party development services 1,347 1,693 2,325 4,355 Third party development services – on-campus participating properties 36 36 109 108 Third party management services 627 491 1,999 1,844 Resident services 380 328 1,044 993 Total revenues 36,518 30,859 104,834 85,437 Operating expenses: Owned off-campus properties 16,368 13,178 41,276 31,710 On-campus participating properties 2,317 2,455 6,842 6,660 Third party development and management services 1,484 1,338 3,925 4,402 General and administrative 2,286 1,468 15,804 4,879 Depreciation and amortization 7,797 6,735 22,535 18,672 Ground/facility leases 473 238 1,263 676 Total operating expenses 30,725 25,412 91,645 66,999 Operating income 5,793 5,447 13,189 18,438 Nonoperating income and (expenses): Interest income 221 294 1,242 623 Interest expense (7,560 ) (7,445 ) (20,940 ) (19,847 ) Amortization of deferred financing costs (324 ) (334 ) (936 ) (1,078 ) Total nonoperating expenses (7,663 ) (7,485 ) (20,634 ) (20,302 ) Loss before income taxes, minority interests, and discontinued operations (1,870 ) (2,038 ) (7,445 ) (1,864 ) Income tax provision (576 ) - (696 ) - Minority interests 77 149 309 202 Loss from continuing operations (2,369 ) (1,889 ) (7,832 ) (1,662 ) Discontinued operations: Income attributable to discontinued operations - 278 - 1,648 Net loss $ (2,369 ) $ (1,611 ) $ (7,832 ) $ (14 ) Loss per share – basic: Loss from continuing operations per share $ (0.10 ) $ (0.10 ) $ (0.34 ) $ (0.09 ) Net loss per share $ (0.10 ) $ (0.09 ) $ (0.34 ) $ - Loss per share – diluted: Loss from continuing operations per share $ (0.10 ) $ (0.10 ) $ (0.33 ) $ (0.11 ) Net loss per share $ (0.10 ) $ (0.09 ) $ (0.33 ) $ (0.02 ) Weighted average common shares outstanding: Basic 23,563,651 18,218,128 23,261,475 17,553,627 Diluted 25,320,144 20,535,276 25,273,845 19,397,571 Distributions declared per common share $ 0.3375 $ 0.3375 $ 1.0125 $ 1.0125 See accompanying notes to consolidated financial statements 2 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited, in thousands) NineMonths Ended September 30, 2007 2006 Net loss $ (7,832 ) $ (14 ) Other comprehensive loss: Change in fair value of interest rate swaps (917 ) (43 ) Net comprehensive loss $ (8,749 ) $ (57 ) See accompanying notes to consolidated financial statements 3 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended September 30, 2007 2006 Operating activities Net loss $ (7,832 ) $ (14 ) Adjustments to reconcile net loss to net cash provided by operating activities: Minority interests share of loss (309 ) (202 ) Depreciation and amortization 22,535 19,305 Amortization of deferred financing costs and debt premiums/discounts (165 ) 98 Share-based compensation 4,662 568 Amortization of gain on interest rate swap termination (151 ) - Income tax provision 696 - Changes in operating assets and liabilities: Restricted cash (2,116 ) (1,283 ) Student contracts receivable, net (1,137 ) (418 ) Other assets (5,471 ) (5,697 ) Accounts payable and accrued expenses (8 ) 6,517 Other liabilities 998 467 Net cash provided by operating activities 11,702 19,341 Investing activities Cash paid for property acquisitions (43,183 ) (69,633 ) Investments in owned properties (92,863 ) (66,209 ) Investments in on-campus participating properties (402 ) (395 ) Purchase of corporate furniture, fixtures and equipment (347 ) (442 ) Net cash used in investing activities (136,795 ) (136,679 ) Financing activities Proceeds from sale of common stock - 140,036 Offering costs - (6,755 ) Proceeds from revolving credit facility, net of paydowns 47,900 - Proceeds from construction loans 30,613 33,541 Paydown of construction loan - (20,224 ) Principal payments on debt (6,251 ) (5,153 ) Change in construction accounts payable 12,165 4,184 Debt issuance and assumption costs (1,638 ) (1,823 ) Distributions to common and restricted stockholders (23,722 ) (17,524 ) Distributions to minority partners (2,229 ) (1,340 ) Net cash provided by financing activities 56,838 124,942 Net change in cash and cash equivalents (68,255 ) 7,604 Cash and cash equivalents at beginning of period 79,107 24,641 Cash and cash equivalents at end of period $ 10,852 $ 32,245 Supplemental disclosure of non-cash investing and financing activities Loans assumed in connection with property acquisitions $ (88,307 ) $ (123,649 ) Contribution of land from minority partner in development joint venture $ 2,756 $ - Issuance of Common Units in connection with property acquisitions $ - $ (49,096 ) Issuance of Preferred Units in connection with property acquisitions $ - $ (3,075 ) Change in fair value of derivative instruments, net $ (917 ) $ (43 ) Supplemental disclosure of cash flow information Interest paid $ 22,787 $ 21,771 See accompanying notes to consolidated financial statements 4 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Organization and Description of Business American Campus Communities, Inc. (the “Company”) is a real estate investment trust (“REIT”) that was incorporated on March 9, 2004 and commenced operations effective with the completion of an initial public offering (“IPO”) on August 17, 2004.Through the Company’s controlling interest in American Campus Communities Operating Partnership LP (the “Operating Partnership”) and American Campus Communities Services, Inc., (the Company’s taxable REIT subsidiary or “TRS”), the Company is one of the largest owners, managers and developers of high quality student housing properties in the United States in terms of beds owned and under management.The Company is a fully integrated, self-managed and self-administered equity REIT with expertise in the acquisition, design, financing, development, construction management, leasing and management of student housing properties. As of September 30, 2007, the Company’s property portfolio contained 43 student housing properties with approximately 26,900 beds and approximately 8,900 apartment units, consisting of 39 owned properties that are in close proximities to colleges and universities and four on-campus participating properties operated under ground/facility leases with the related university systems.These communities contain modern housing units, offer resort-style amenities and are supported by a classic resident assistant system and other student-oriented programming. Through the TRS, the Company also provides construction management and development services for student housing properties owned by colleges and universities, charitable foundations, and others.As of September 30, 2007, the Company provided third party management and leasing services for 13 student housing properties (nine of which the Company served as the third party developer and construction manager) that represented approximately 8,900 beds in approximately 3,100 units.Third party management and leasing services are typically provided pursuant to multi-year management contracts that have initial terms that range from one to five years.As of September 30, 2007, the Company’s total owned and managed portfolio included 56 properties with approximately 35,800 beds in approximately 12,000 units. 2. Summary of Significant Accounting Policies Principles of Consolidation and Combination The accompanying consolidated financial statements include all of the accounts of the Company, the Operating Partnership and the subsidiaries of the Operating Partnership.The Company consolidates entities in which it has an ownership interest and over which it exercises significant control over major operating decisions, such as budgeting, investment and financing decisions.The real estate entities included in the consolidated financial statements have been consolidated only for the periods that such entities were under control by the Company.All significant intercompany balances and transactions have been eliminated in consolidation.All dollar amounts in the tables herein, except share and per share amounts, are stated in thousands unless otherwise indicated. Recent Accounting Pronouncements In June 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109 (“FIN 48”).FIN 48 clarifies the accounting for uncertainty in income taxes by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.FIN 48 became effective on January 1, 2007.The Company, or its subsidiaries, files income tax returns in the U.S. Federal jurisdiction and various states’ jurisdictions.Open tax years for federal income tax purposes generally include tax years 2004-2006 as of the date of adoption.The Company adopted the provisions of FIN 48 on January 1, 2007.The Company does not have any material unrecognized tax benefits; therefore, the adoption of FIN 48 did not have a material impact on the Company’s consolidated financial statements. In September2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.157, Fair Value Measurements (“SFAS 157”).SFAS 157 defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements. SFAS 157 does not require any new fair value measurements but rather eliminates inconsistencies in guidance found in various prior accounting pronouncements. SFAS 157 is effective for fiscal years beginning after November15, 2007.The Company does not expect its adoption to have a material impact on the Company’s consolidated financial statements. In February2007, the FASB issued Statement of Financial Accounting Standards No.159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”), which gives entities the option to measure eligible financial assets, financial liabilities and firm commitments at fair value on an instrument-by-instrument basis (i.e., the fair value option), which are otherwise not permitted to be accounted for at fair value under other accounting standards. The election to use the fair value option is available when an entity first recognizes a financial asset or financial liability or upon entering into a firm commitment. Subsequent changes in fair value must be recorded in earnings. Additionally, SFAS No. 159 allows for a one-time election for existing positions upon adoption, with the transition adjustment recorded to beginning retained earnings. This statement is effective for fiscal years beginning after November15, 2007.The Company does not expect its adoption to have a material impact on the Company’s consolidated financial statements. 5 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Interim Financial Statements The accompanying interim financial statements are unaudited, but have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and in conjunction with the rules and regulations of the Securities and Exchange Commission.Accordingly, they do not include all disclosures required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting solely of normal recurring matters) necessary for a fair presentation of the financial statements for these interim periods have been included.Because of the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of results for other interim periods or for the full year.These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Investments in Real Estate Investments in real estate are recorded at historical cost.Major improvements that extend the life of an asset are capitalized and depreciated over the remaining useful life of the asset.The cost of ordinary repairs and maintenance is charged to expense when incurred.Depreciation and amortization are recorded on a straight-line basis over the estimated useful lives of the assets as follows: Buildings and improvements 7-40 years Leasehold interest - on-campus participating properties 25-34 years (shorter of useful life or respective lease term) Furniture, fixtures and equipment 3-7 years The cost of buildings and improvements includes the purchase price of the property, including legal fees and acquisition costs.Project costs directly associated with the development and construction of an owned real estate project, which include interest, property taxes, and amortization of deferred finance costs, are capitalized as construction in progress.Upon completion of the project, costs are transferred into the applicable asset category and depreciation commences.Interest totaling approximately $1.4 million and $0.8 million was capitalized during the three months ended September 30, 2007 and 2006, respectively, and $4.0 million and $2.1 million was capitalized during the nine months ended September 30, 2007 and 2006, respectively.Amortization of deferred financing costs totaling approximately $0.1 million and $82,000 was capitalized during the three months ended September 30, 2007 and 2006, respectively, and approximately $0.3 million and $0.2 million was capitalized during the nine months ended September 30, 2007 and 2006, respectively. Management assesses whether there has been an impairment in the value of the Company’s investments in real estate whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Impairment is recognized when estimated expected future cash flows (undiscounted and before interest charges) are less than the carrying value of the property. The estimation of expected future net cash flows is inherently uncertain and relies on assumptions regarding current and future economics and market conditions.If such conditions change, then an adjustment to the carrying value of the Company’s long-lived assets could occur in the future period in which the conditions change. To the extent that a property is impaired, the excess of the carrying amount of the property over its estimated fair value is charged to earnings. The Company believes that there were no impairments of the carrying values of its investments in real estate as of September 30, 2007. 6 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The Company allocates the purchase price of acquired properties to net tangible and identified intangible assets based on relative fair values in accordance with Statement of Financial Accounting Standard (“SFAS”) No. 141, Business Combinations.Fair value estimates are based on information obtained from a number of sources, including independent appraisals that may be obtained in connection with the acquisition or financing of the respective property and other market data.Information obtained about each property as a result of due diligence, marketing and leasing activities is also considered.The value of in-place leases is based on the difference between (i) the property valued with existing in-place leases adjusted to market rental rates and (ii) the property valued “as-if” vacant.As lease terms are typically one year or less, rates on in-place leases generally approximate market rental rates.Factors considered in the valuation of in-place leases include an estimate of the carrying costs during the expected lease-up period considering current market conditions, nature of the tenancy, and costs to execute similar leases.Carrying costs include estimates of lost rentals at market rates during the expected lease-up period, as well as marketing and other operating expenses.The value of in-place leases is amortized over the remaining initial term of the respective leases, generally less than one year.The purchase price of property acquisitions is not expected to be allocated to tenant relationships, considering the terms of the leases and the expected levels of renewals.The Company’s allocation of purchase price is contingent upon the final true-up of certain prorations. Intangible Assets In connection with property acquisitions completed during the nine months ended September 30, 2007 and 2006, the Company capitalized approximately $1.2 million and $2.3 million, respectively, related to management’s estimate of the fair value of the in-place leases assumed.These intangible assets are amortized on a straight-line basis over a term of approximately six months, which represents the average remaining term of the underlying leases.The amortization is included in depreciation expense in the accompanying consolidated statements of operations.See Note 3 for a detailed discussion of the property acquisitions completed during the nine months ended September 30, 2007. Debt Premiums and Discounts Debt premiums and discounts represent fair value adjustments to account for the difference between the stated rates and market rates of debt assumed in connection with the Company’s property acquisitions.The debt premiums and discounts are amortized to interest expense over the term of the related loans using the effective-interest method.As of September 30, 2007 and December 31, 2006, unamortized debt premiums were $5.4 million and $6.4 million, respectively, and unamortized debt discounts were $0.7 million and $0.4 million, respectively.Debt premiums and discounts are included in secured debt on the accompanying consolidated balance sheets. Third-Party Development Services Revenue and Costs Development revenues are generally recognized based on a proportionate performance method based on contract deliverables, while construction revenues are recognized using the percentage of completion method, as determined by construction costs incurred relative to total estimated construction costs.Costs associated with such projects are deferred and recognized in relation to the revenues earned on executed contracts.For projects where the Company’s fee is based on a fixed price, any cost overruns incurred during construction, as compared to the original budget, will reduce the net fee generated on those projects.Incentive fees are generally recognized when the project is complete and performance has been agreed upon by all parties, or when performance has been verified by an independentthird-party. The Company also evaluates the collectibility of fee income and expense reimbursements generated through the provision of development and construction management services based upon the individual facts and circumstances, including the contractual right to receive such amounts in accordance with the terms of the various projects, and reserves any amounts that are deemed to be uncollectible. Pre-development expenditures such as architectural fees, permits and deposits associated with the pursuit of third-party and owned development projects are expensed as incurred, until such time that management believes it is probable that the contract will be executed and/or construction will commence.Because the Company frequently incurs these pre-development expenditures before a financing commitment and/or required permits and authorizations have been obtained, the Company bears the risk of loss of these pre-development expenditures if financing cannot ultimately be arranged on acceptable terms or the Company is unable to successfully obtain the required permits and authorizations.As such, management evaluates the status of third-party and owned projects that have not yet commenced construction on a periodic basis and expenses any deferred costs related to projects whose current status indicates the commencement of construction is unlikely and/or the costs may not provide future value to the Company in the form of revenues.Such write-offs are included in third-party development and management services expenses (in the case of third-party development projects) or general and administrative expenses (in the case of owned development projects) on the accompanying consolidated statements of operations.As of September 30, 2007, the Company has deferred approximately $8.2 million in pre-development costs related to third-party and owned development projects that have not yet commenced construction.Such costs are included in other assets on the accompanying consolidated balance sheets. 7 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Stock-Based Compensation The Company accounts for equity based awards in accordance with SFAS No. 123 (R), Share-Based Payment. Accordingly, the Company has recognized compensation expense related to certain restricted stock awards (see Note 9) over the underlying vesting periods, which amounted to approximately $0.3 million and $0.2 million during the three months ended September 30, 2007 and 2006, respectively, and $1.0 million and $0.6 million during the nine months ended September 30, 2007 and 2006, respectively. The Company’s Outperformance Bonus Plan discussed in Note 9 vested on August 17, 2007.Accordingly, the Compensation Committee of the Board of Directors elected to pay a portion of the awards to selected recipients in the form of profits interest units (“PIUs”), which are discussed in more detail in Note 7.Approximately $3.7 million of the compensation charge recorded during the nine months ended September 30, 2007 reflects the settlement of the Outperformance Bonus Plan through the issuance of PIUs. Income Taxes The Company has elected to be taxed as a REIT under the Internal Revenue Code of 1986, as amended (the “Code”).To qualify as a REIT, the Company must meet a number of organizational and operational requirements, including a requirement that it currently distribute at least 90% of its adjusted taxable income to its stockholders.As a REIT, the Company will generally not be subject to corporate level federal income tax on taxable income it currently distributes to its stockholders. If the Company fails to qualify as a REIT in any taxable year, it will be subject to federal income taxes at regular corporate rates (including any applicable alternative minimum tax) and may not be able to qualify as a REIT for the subsequent four taxable years.Even if the Company qualifies for taxation as a REIT, the Company may be subject to certain state and local income and excise taxes on its income and property, and to federal income and excise taxes on its undistributed income. The TRS manages the Company’s non-REIT activities and is subject to federal, state and local income taxes. In August 2007, in connection with the vesting of the Company’s Outperformance Bonus Plan discussed in Note 9, a portion of the compensation expense associated with the awards was recorded by the TRS.As a result, the Company determined that it was more likely than not that the Company would not realize the benefit of its deferred tax asset and increased its valuation allowance by a discrete item of $0.5 million, which is reflected in income tax provision in the accompanying consolidated statements of operations. Earnings Per Share Basic earnings per share is computed using net income (loss) and the weighted average number of shares of the Company’s common stock outstanding during the period, including restricted stock units (“RSUs”) issued to outside directors.RSUs are included in both basic and diluted weighted average common shares outstanding because they were fully vested on the date of grant and all conditions required in order for the recipients to earn the RSUs have been satisfied.Diluted earnings per share reflects weighted average common shares issuable from the assumed conversion of restricted stock awards (“RSAs”) granted to employees, PIUs, and common and preferred units of limited partnership interest in the Operating Partnership (“Common Units” and “Series A Preferred Units,” respectively).See Note 7 for a discussion of PIUs, Common Units and Series A Preferred Units. 8 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The following is a summary of the elements used in calculating basic and diluted earnings per share: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Basic earnings per share calculation: Loss from continuing operations $ (2,369 ) $ (1,889 ) $ (7,832 ) $ (1,662 ) Discontinued operations - 278 - 1,648 Net loss $ (2,369 ) $ (1,611 ) $ (7,832 ) $ (14 ) Loss from continuing operations – per share $ (0.10 ) $ (0.10 ) $ (0.34 ) $ (0.09 ) Income from discontinued operations – per share $ - $ 0.01 - $ 0.09 Net (loss) income – per share $ (0.10 ) $ (0.09 ) $ (0.34 ) $ - Basic weighted average common shares outstanding 23,563,651 18,218,128 23,261,475 17,553,627 Diluted earnings per share calculation: Loss from continuing operations $ (2,369 ) $ (1,889 ) $ (7,832 ) $ (1,662 ) Series A Preferred Unit distributions 46 46 138 107 Loss from continuing operations allocated to Common Units (152 ) (255 ) (569 ) (546 ) Loss from continuing operations, as adjusted (2,475 ) (2,098 ) (8,263 ) (2,101 ) Discontinued operations - 278 - 1,648 Income from discontinued operations allocated to Common Units - 28 - 130 Income from discontinued operations, as adjusted - 306 - 1,778 Net loss, as adjusted $ (2,475 ) $ (1,792 ) $ (8,263 ) $ (323 ) Loss from continuing operations – per share $ (0.10 ) $ (0.10 ) $ (0.33 ) $ (0.11 ) Income from discontinued operations – per share $ - $ 0.01 $ - $ 0.09 Net loss – per share $ (0.10 ) $ (0.09 ) $ (0.33 ) $ (0.02 ) Basic weighted average common shares outstanding 23,563,651 18,218,128 23,261,475 17,553,627 Common Units/PIUs 1,641,530 2,202,185 1,897,407 1,753,826 Series A Preferred Units 114,963 114,963 114,963 90,118 Restricted stock awards (1) - Diluted weighted average common shares outstanding 25,320,144 20,535,276 25,273,845 19,397,571 (1) 173,569 and 101,963 weighted average restricted stock awards are excluded from diluted weighted average common shares outstanding for the three months ended September 30, 2007 and 2006, respectively, and 163,724 and 97,600 weighted average restricted stock awards are excluded from diluted weighted average common shares outstanding for the nine months ended September 30, 2007 and 2006, respectively, because they would be anti-dilutive due to the Company’s loss position for these periods. 3.Property Acquisitions In January 2007, the Company acquired a 248-unit, 752-bed property (Village on Sixth) located near the campus of Marshall University in Huntington, West Virginia, for a purchase price of $25.6 million, which excludes $1.7 million of anticipated transaction costs, initial integration expenses and capital expenditures necessary to bring this property up to the Company’s operating standards.As part of the transaction, the Company assumed two fixed-rate mortgage loans, which includes one for $16.2 million with an annual interest rate of 5.5% and remaining term to maturity of 7.5 years and a second loan for $1.4 million with an annual interest rate of 6.6% and remaining term to maturity of 9.9 years. In February 2007, the Company acquired a three property portfolio (the “Edwards Portfolio”) for a purchase price of $102.0 million, which excludes $3.7 million of anticipated transaction costs, initial integration expenses and capital expenditures necessary to bring these properties up to the Company’s operating standards.As part of the transaction, the Company assumed $70.7 million in fixed-rate mortgage debt with a weighted average annual interest rate of 5.7% and an average remaining term to maturity of 8.5 years.In August 2007, construction was completed on an additional phase at one of these properties.As contemplated in the original transaction, concurrent with the completion of construction in August 2007, the Company purchased this additional phase consisting of 24 units and 84 beds, for approximately $4.6 million. 9 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The Edwards Portfolio consists of one property in Lexington, Kentucky located near the campus of the University of Kentucky, one property in Toledo, Ohio located near the campus of the University of Toledo and one property in Ypsilanti, Michigan located near the campus of Eastern Michigan University.Including the purchase of the additional phase discussed above, these three properties contain 764 units and 1,971 beds. The acquired properties’ results of operations have been included in the accompanying consolidated statements of operations since their respective acquisition closing dates.The following pro forma information for the three and nine months ended September 30, 2007 and 2006 presents consolidated financial information for the Company as if the property acquisitions discussed above, the Company’s 2006 acquisitions and the Company’s September 2006 equity offering had occurred at the beginning of the earliest period presented.The unaudited pro forma information is provided for informational purposes only and is not indicative of results that would have occurred or which may occur in the future: Three Months Ended September30, Nine Months Ended September 30, 2007 2006 2007 2006 Total revenues $ 36,518 $ 34,449 $ 107,072 $ 101,340 Net loss $ (2,105 ) $ (2,413 ) $ (6,411 ) $ (1,881 ) Net loss per share – basic $ (0.09 ) $ (0.11 ) $ (0.28 ) $ (0.08 ) Net loss per share – diluted $ (0.09 ) $ (0.10 ) $ (0.27 ) $ (0.08 ) 4.Property Disposition and Discontinued Operations The Company sold The Village on University, an owned off-campus property, in December 2006 for approximately $51.0 million, resulting in net cash proceeds of approximately $50.0 million.As such, the net income attributable to this property is reflected in the accompanying consolidated statements of operations as discontinued operations in accordance with SFAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets.Below is a summary of the results of operations of the aforementioned property for all periods presented: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Total revenues $ - $ 991 $ - $ 3,739 Total operating expenses - (716 ) - (2,094 ) Operating income - 275 - 1,645 Total nonoperating income - 3 - 3 Net income $ - $ 278 $ - $ 1,648 5.Investments in Owned Properties Owned properties consisted of the following: September 30, 2007 December 31, 2006 Land $ 92,087 $ 75,263 Buildings and improvements 768,322 579,906 Furniture, fixtures and equipment 41,949 28,111 Construction in progress 64,704 56,958 967,062 740,238 Less accumulated depreciation (63,713 ) (46,041 ) Owned properties, net $ 903,349 $ 694,197 10 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6.On-Campus Participating Properties The Company is a party to ground/facility lease agreements (“Leases”) with certain state university systems and colleges (each, a “Lessor”) for the purpose of developing, constructing, and operating student housing facilities on university campuses. Under the terms of the Leases, title to the constructed facilities is held by the applicable Lessor and such Lessor receives a de minimus base rent paid at inception and 50% of defined net cash flows on an annual basis through the term of the lease.The Leases terminate upon the earlier to occur of the final repayment of the related debt, the amortization period of which is contractually stipulated, or the end of the lease term. Pursuant to the Leases, in the event the leasehold estates do not achieve Financial Break Even (defined as revenues less operating expenses, excluding management fees, less debt service), the applicable Lessor would be required to make a rental payment, also known as the Contingent Payment, sufficient to achieve Financial Break Even.The Contingent Payment provision remains in effect until such time as any financing placed on the facilities would receive an investment grade rating without the Contingent Payment provision.In the event that the Lessor is required to make a Contingent Payment, future net cash flow distributions would be first applied to repay such Contingent Payments and then to unpaid management fees prior to normal distributions.Beginning in November 1999 and December 2002, as a result of the debt financing on the facilities achieving investment grade ratings without the Contingent Payment provision, the Texas A&M University System is no longer required to make Contingent Payments under either the Prairie View A&M University Village or University College Leases.The Contingent Payment obligation continues to be in effect for the Texas A&M International University and University of Houston Leases. In the event the Company seeks to sell its leasehold interest, the Leases provide the applicable Lessor with the right of first refusal of a bona fide purchase offer and an option to purchase the lessee’s rights under the applicable Lease. In conjunction with the execution of each Lease, the Company has entered into separate five-year agreements to manage the related facilities for 5% of defined gross receipts. The five-year terms of the management agreements are not contingent upon the continuation of the Leases. Upon expiration of the initial five year terms, the agreements continue on a month-to-month basis. On-campus participating properties are as follows: Historical Cost Lessor/University Lease Commencement Required Debt Repayment (1) September 30, 2007 December 31, 2006 Texas A&M University System / Prairie View A&M University (2) 2/1/96 9/1/23 $ 38,458 $ 38,277 Texas A&M University System / Texas A&M International 2/1/96 9/1/23 6,033 6,009 Texas A&M University System / Prairie View A&M University (3) 10/1/99 8/31/25/8/31/28 24,011 23,872 University of Houston System / University of Houston (4) 9/27/00 8/31/35 34,686 34,628 103,188 102,786 Less accumulated amortization (29,292 ) (26,098 ) On-campus participating properties, net $ 73,896 $ 76,688 (1) Represents the effective lease termination date.The Leases terminate upon the earlier to occur of the final repayment of the related debt or the end of the contractual lease term. (2) Consists of three phases placed in service between 1996 and 1998. (3) Consists of two phases placed in service in 2000 and 2003. (4) Consists of two phases placed in service in 2001 and 2005. 11 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7. Minority Interests The Company consolidates the accounts of the Operating Partnership and its subsidiaries into its consolidated financial statements.However, the Company does not own 100% of the Operating Partnership and certain consolidated real estate joint ventures.The amounts reported as minority interests on the Company’s consolidated balance sheet reflect the portion of these consolidated entities’ equity that the Company does not own.Accordingly, the amounts reported as minority interest on the Company’s consolidated statements of operations reflect the portion of these consolidated entities’ net income or loss not allocated to the Company. Equity interests in the Operating Partnership not owned by the Company are held in the form of PIUs, Common Units and Series A Preferred Units.PIUs are a special class of partnership interests in the Operating Partnership and are convertible into an equal number of Common Units upon the occurrence of certain tax-related book-up events.Common Units and Series A Preferred Units are exchangeable into an equal number of shares of the Company’s common stock, or, at the Company’s election, cash.A PIU, Common Unit and a share of the Company’s common stock have essentially the same economic characteristics, as they effectively participate equally in the net income and distributions of the Operating Partnership.Series A Preferred Units have a cumulative preferential per annum cash distribution rate of 5.99%, payable quarterly concurrently with the payment of dividends on the Company’s common stock. Income or loss allocated to minority interests on the Company’s consolidated statements of operations includes the Series A Preferred Unit distributions as well as the pro rata share of the Operating Partnership’s net income or loss allocated to PIUs and Common Units.The Common Unitholders’ minority interest in the Operating Partnership is reported at an amount equal to their ownership percentage of the net equity of the Operating Partnership at the end of each reporting period.Common Units and Series A Preferred Units issued in connection with the 2006 acquisition of the Royal Portfolio became exchangeable into an equal number of shares of the Company’s common stock on March 1, 2007.Subsequent to such date, 153,965 and 662,324 Common Units were converted into shares of the Company’s common stock during the three and nine months ended September 30, 2007, respectively.Additionally, as partial consideration for the vesting of the Outperformance Bonus Plan, which occurred on August 17, 2007, 132,400 PIUs were issued to certain employees (see Note 9).As of September 30, 2007 and December 31, 2006, approximately 7% and 9%, respectively, of the equity interests of the Operating Partnership was held by persons affiliated with Royal Properties and certain current and former members of management in the form ofPIUs, Common Units and Series A Preferred Units. Minority interests also include the equity interests of unaffiliated joint venture partners in four joint ventures consolidated by the Company for financial reporting purposes.Three of the joint ventures own and operate the Company’s Callaway House, University Village at Sweet Home and University Centre owned-off campus properties.The other joint venture was formed to develop, own, and operate the Company’s Villas at Chestnut Ridge owned off-campus property, which is scheduled to open for occupancy in August 2008. 8.Debt A summary of the Company’s outstanding consolidated indebtedness, including unamortized debt premiums and discounts, is as follows: September 30, 2007 December 31, 2006 Debt secured by ownedproperties: Mortgage loans payable $ 398,811 $ 315,044 Construction loans payable 52,000 21,386 450,811 336,430 Debt secured by on-campus participating properties: Mortgage loans payable 33,155 16,513 Construction loan payable - 16,710 Bonds payable 55,030 56,675 88,185 89,898 Revolving credit facility 47,900 - Unamortized debt premiums/discounts 4,689 5,966 Total debt $ 591,585 $ 432,294 12 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Loans Assumed or Entered Into in Conjunction with Property Acquisitions In connection with the January 2007 acquisition of Village on Sixth (see Note 3), an owned off-campus property, the Company assumed approximately $17.6 million of fixed-rate mortgage debt, which is comprised of one $16.2 million mortgage loan with an annual interest rate of 5.5% and May 2014 maturity date, and a second mortgage loan for $1.4 million with an annual interest rate of 6.6% and October 2016 maturity date.Upon assumption of this debt, the Company recorded a debt discount of approximately $0.3 million on the $16.2 million mortgage loan and a debt premium of approximately $0.1 million on the $1.4 million mortgage loan, in each case to reflect the estimated fair value of the debt assumed.These mortgage loans are secured by liens on the related properties. In connection with the February 2007 acquisition of the Edwards Portfolio (see Note 3), the Company assumed approximately $70.7 million in fixed-rate mortgage debt.At the time of assumption, the debt had a weighted average interest rate of 5.7% and an average remaining term to maturity of 8.3 years.Upon assumption of these three loans, the Company recorded debt premiums of approximately $0.1 million to reflect the estimated fair value of the debt assumed.These three mortgage loans are secured by liens on the related properties. Construction Loans The development and construction of Vista del Sol, an owned on-campus property scheduled to complete construction and open for occupancy in August 2008, is partially financed with a construction loan.The loan amount is $100.0 million and for each borrowing the Company has the option of choosing the Prime rate or one-, two-, or three-month LIBOR plus 1.45%.The loan requires payments of interest only during the term of the loan and any accrued interest and outstanding borrowings become due on the maturity date of December 27, 2009.The term of the loan can be extended through December 2011 through the exercise of two 12-month extension periods.The Company began making draws under this construction loan during the three months ended September 30, 2007.As of September 30, 2007, the balance outstanding on this construction loan totaled $5.7 million, bearing interest at a rate of 7.08%. The development and construction of Villas at Chestnut Ridge, an owned off-campus property scheduled to complete construction and open for occupancy in August 2008, is partially financed with a construction loan.The loan amount is $31.6 million and for each borrowing the Company has the option of choosing the Prime rate or one-, two-, three-, or six-month LIBOR plus 1.25%.The loan requires payments of interest only during the term of the loan and any accrued interest and outstanding borrowings become due on the maturity date of June 4, 2009.The term of the loan can be extended through June 2010 through the exercise of a 12-month extension period.The Company began making draws under this construction loan during the three months ended September 30, 2007.As of September 30, 2007, the balance outstanding on this construction loan totaled $2.7 million, bearing interest at a weighted average rate of 6.59%. Cullen Oaks Loans In addition, in February 2007, the Company extended the maturity date of the Cullen Oaks Phase I and Phase II loans to February 2014.The extended loans bear interest at a rate of LIBOR plus 1.35% and require payments of interest only through May 2008 and monthly payments of principal and interest from May 2008 through the maturity date.In connection with these loan extensions, the Company terminated an existing interest rate swap agreement and entered into a new interest rate swap agreement (see Note 10). Revolving Credit Facility The Operating Partnership has a $115 million revolving credit facility, which may be expanded by up to an additional $110 million upon the satisfaction of certain conditions.The maturity date of the facility is August 17, 2009 and the Company guarantees the Operating Partnership’s obligations under the facility. Availability under the revolving credit facility is limited to an "aggregate borrowing base amount" equal to the lesser of (i) 65% of the value of certain properties, calculated as set forth in the credit facility, and (ii) the adjusted net operating income from these properties divided by a formula amount.The facility bears interest at a variable rate, at the Company’s option, based upon a base rate or one-, two-, three-, or six-month LIBOR plus, in each case, a spread based upon the Company’s total leverage.Additionally, the Company is required to pay an unused commitment fee ranging from 0.15% to 0.20% per annum, depending on the aggregate unused balance.As of September 30, 2007, the balance outstanding on the revolving credit facility totaled $47.9 million, bearing interest at a weighted average rate of 6.94%, with remaining availability under the facility (subject to the satisfaction of certain financial covenants) totaling approximately $66.8 million.In October 2007, the Company paid off the entire balance on the revolving credit facility by using proceeds from an equity offering (See Note 13). 13 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The terms of the facility include certain restrictions and covenants, which limit, among other items, the incurrence of additional indebtedness, liens, and the disposition of assets. The facility contains customary affirmative and negative covenants and also contains financial covenants that, among other things, require the Company to maintain certain minimum ratios of "EBITDA" (earnings before interest, taxes, depreciation and amortization) to fixed charges.The Company may not pay distributions that exceed 100% of funds from operations for any four consecutive quarters.The financial covenants also include consolidated net worth and leverage ratio tests.As of September 30, 2007, the Company was in compliance with all such covenants. 9.Incentive Award Plan The Company has adopted the 2004 Incentive Award Plan (the “Plan”).The Plan provides for the grant to selected employees and directors of the Company and the Company’s affiliates of stock options, RSUs, RSAs, and other stock-based incentive awards.The Company has reserved a total of 1,210,000 shares of the Company’s common stock for issuance pursuant to the Plan, subject to certain adjustments for changes in the Company’s capital structure, as defined in the Plan.As of September 30, 2007, the Company has issued 484,173 awards under the Plan.A summary of the Company’s stock-based incentive awards under the Plan as of September 30, 2007 and changes during the nine months ended September 30, 2007, is presented below: Common Units / PIUs Restricted Stock Units (RSUs) Restricted Stock Awards (RSAs) Total Outstanding at December 31, 2006 110,000 20,555 100,047 230,602 Granted 132,400 (1) 5,376 (2) 110,890 (4) 248,666 Vested / Settled in common shares - (4,029) (3) (18,073) (22,102) Settled in cash (3,116) (3) - (3,116) Forfeited - - (12,552) (12,552) Converted to common shares (1,000) - - (1,000) Outstanding at September 30, 2007 241,400 18,786 180,312 440,498 (1) The Outperformance Bonus Plan was adopted upon consummation of the Company’s IPO in August 2004, and consisted of awards to key employees equal to the value of 367,682 shares of the Company’s common stock.Such awards vested on the third anniversary of the IPO (August 2007), upon the Company’s achievement of specified performance measures.Upon vesting, the Compensation Committee of the Board of Directors exercised its permitted discretion and granted 132,400 of the awards to selected recipients in the form of PIUs, with the remainder of the awards paid in cash in the amount of $6.7 million.During the three and nine months ended September 30, 2007, the Company recorded a compensation charge of approximately $0.5 million and $10.4 million to reflect the value of such awards.As a result of the October 2007 equity offering discussed in Note 13, a book-up event occurred for tax purposes, resulting in the 132,400 PIUs being converted to Common Units of the Operating Partnership. (2) In May 2007, one outside member of the Board of Directors was granted RSUs valued at $35,000 and the remaining outside members were each granted RSUs valued at $25,000, with the number of RSUs determined based on the fair market value of the company’s stock on the date of grant, as defined in the Plan.All awards vested immediately on the date of grant; accordingly, a compensation charge of approximately $0.2 million was recorded during the nine months ended September 30, 2007 related to these awards. (3) On August 17, 2004, in conjunction with the IPO, 7,145 RSUs were granted to certain outside members of the Board of Directors and these awards vested immediately on the date of grant.On August 17, 2007, the third anniversary of the date of grant, as determined by the Compensation Committee of the Board of Directors, 4,029 RSUs were settled through the delivery of shares of common stock and 3,116 RSUs were settled in cash. (4) In 2007, the Company granted 110,890 RSAs to its executive officers and certain employees that primarily vest in equal annual installments over five years.Unvested awards are forfeited upon the termination of an individual’s employment with the Company.Recipients of RSAs receive dividends, as declared by the Company’s Board of Directors, on unvested shares provided that the respective recipient continues to be an employee of the Company. 14 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 10. Interest Rate Hedges In February 2007, the Company extended the maturity date of the Cullen Oaks Phase I and Phase II loans to February 2014.The extended loans bear interest at a rate of LIBOR plus 1.35% and require payments of interest only through May 2008 and monthly payments of principal and interest from May 2008 through the maturity date.In connection with these loan extensions, the Company terminated the existing interest rate swap agreement and received a termination payment from the lender of approximately $0.4 million.In accordance with SFAS No. 133, the $0.4 million gain will be amortized from accumulated other comprehensive income to earnings over the remaining term of the terminated interest rate swap agreement (through November 2008). In addition, the Company entered into an interest rate swap agreement effective February 15, 2007 through February 15, 2014, that is designated to hedge its exposure to fluctuations in interest payments attributed to changes in interest rates associated with payments on the Cullen Oaks Phase I and Phase II loans.Under the terms of the interest rate swap agreement, the Company pays a fixed rate of 6.69% and receives a floating rate of LIBOR plus 1.35%.The interest rate swap had an estimated negative fair value of approximately $0.9 million at September 30, 2007 and is reflected in other liabilities in the accompanying consolidated balance sheets.Ineffectiveness resulting from the Company’s hedges is not material. 11.Commitments and Contingencies Commitments Development-related guarantees:The Company commonly provides alternate housing and project cost guarantees, subject to force majeure.These guarantees are typically limited, on an aggregate basis, to the amount of the projects’ related development fees or a contractually agreed-upon maximum exposure amount.Alternate housing guarantees typically expire five days after construction is complete and generally require the Company to provide substitute living quarters and transportation for students to and from the university if the project is not complete by an agreed-upon completion date.Under project cost guarantees, the Company is responsible for the construction cost of a project in excess of an approved budget.The budget consists primarily of costs included in the general contractors’ guaranteed maximum price contract (“GMP”).In most cases, the GMP obligates the general contractor, subject to force majeure and approved change orders, to provide completion date guarantees and to cover cost overruns and liquidated damages.In addition, the GMP is typically secured with payment and performance bonds.Project cost guarantees expire upon completion of certain developer obligations, which are normally satisfied within one year after completion of the project. On one completed project, the Company has guaranteed losses up to $3.0 million in excess of the development fee if the loss is due to any failure of the Company to maintain, or cause its professionals to maintain, required insurance for a period of five years after completion of the project (August 2009). The Company’s estimated maximum exposure amount under the above guarantees is approximately $10.2 million At September 30, 2007, management did not anticipate any material deviations from schedule or budget related to third-party development projects currently in progress. The Company has estimated the fair value of guarantees entered into or modified after December 31, 2002, the effective date of FASB Interpretation No. 45, Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others, to be immaterial. In the normal course of business, the Company enters into various development-related purchase commitments with parties that provide development-related goods and services. In the event that the Company was to terminate development services prior to the completion of projects under construction, the Company could potentially be committed to satisfy outstanding purchase orders with such parties. Contingencies Litigation:The Company is subject to various claims, lawsuits, and legal proceedings.
